Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 245







In the Interest of B.K.



---------------------



Adam D. Miller, Psy.D., 		Petitioner and Appellee



v.



B.K., 		Respondent and Appellant







No. 20150260







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Thomas E. Merrick, Judge.



AFFIRMED.



Per Curiam.



Andrew Marquart, 3002 24th Ave S., Fargo, ND  58103, for petitioner and appellee; submitted on brief.



Kara E. Brinster, P.O. Box 1727, Jamestown, ND 58402-1727, for respondent and appellant; submitted on brief.

Interest of B.K.

No. 20150260



Per Curiam.

[¶1]	B.K. appeals from a district court order committing him to the North Dakota State Hospital for up to 90 days.  B.K. argues clear and convincing evidence does not support the district court’s finding he is a person requiring treatment.  
We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous
.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner